Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Metropolitan Telecommunications Holding               Appeal from the 250th District Court of
Company, Appellant                                    Travis County, Texas (Tr. Ct. No. D-1-GN-
                                                      17-005706).       Memorandum Opinion
No. 06-19-00016-CV         v.                         delivered by Justice Stevens, Chief Justice
                                                      Morriss and Justice Burgess participating.
Glenn Hegar, Comptroller of Public
Accounts of the State of Texas, and Ken
Paxton, Attorney General of the State of
Texas, Appellees



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Metropolitan Telecommunications Holding
Company, pay all costs of this appeal.




                                                      RENDERED AUGUST 21, 2019
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk